BRF S.A. A Public Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 Announcement to the Market BRF S.A. (" Company ") (BM&FBovespa: BRFS3; NYSE: BRFS), pursuant to the article 12, of CVM Instruction 358, of January 3, 2002, announces that it has received a notification from BlackRock, Inc., a company with registered headquarters at 55 East 52nd Street, in the City of New York, State of New York 10022-0002, United States of America, (“ Blackrock ”), informing about the increase of its shareholding in the Company, being that, on March 8, 2016, its participation reached, in the aggregate, 33,478,602 common shares and 7,258,388 American Depositary Receipts (“ ADRs ”), representing common shares, amounting 40,736,990 common shares, which corresponds to approximately 5.01% of the totality of common shares issued by the Company, and 1,203,326 derivatives referenced in common shares with financial settlement, representing approximately 0.14% of the totality of common shares issued by the Company. Blackrock also stated that (i) the above mentioned shareholding is strictly for investment purposes and Blackrock does not aim a modification on the share control or on the administrative structure of the Company; and (ii) it has not executed any agreements regarding vote rights or the purchase and sale of securities issued by the Company. Notwithstanding the above statement, the Company enhances that it does not have a defined shareholding control, being its shares dispersed on the market in general. The original of the notification is filed at the Company’s headquarters. São Paulo, March 16, 2016. José Alexandre Carneiro Borges Chief Financial and Investor Relations Officer
